Title: To John Adams from C. W. F. Dumas, 5 December 1783
From: Dumas, C. W. F.
To: Adams, John


          Monsieur
            Lahaie 5e. Dec. 1783
          J’ai le plaisir de remarquer, par l’honorée vôtre du 28e. Nov., que nous avons pensé & écrit l’un a l’autre le même jour. Nous sentons & partageons sincerement la joie que vous aurez d’embrasser bien-tôt Made. Adams & vos chers Enfans, que nous supposons venir aussi. Mon Epouse, ainsi que ma fille, languit de lui rendre leurs devoirs; & la premiere s’empressera de lui remettre tous les Dépôts que vous avez laissés entre ses mains ici.
          Com̃e je ne vois par votre Lettre, Monsieur, si vous resterez avec Madame tout de bon à Lahaie, ni par conséquent si vous voulez avoir l’hôtel entier à votre disposition & à la sienne au mois de May prochain, & qu’il m’importe cependant de prendre les arrangemens les moins ruineux pour trouvert un autre couvert pour nous, je vous demande en grace, Monsieur, de me faire au plutôt connoître clairement toutes vos intentions à cet égard, afin que je prenne mon parti là-dessus à votre satisfaction, & sans trop de perte & d’inconvéniens pour nous: car c’est aux environs du nouvel an, com̃e j’ai déjà eu l’honneur de vous en parler dans une autre Lettre, qu’on loue les maisons ici, pour les occuper au mois de May: alors on peut choisir ce qui convient; autrement il faut payer le double, pour être très mal à son aise
          L’on est indigné ici, & l’on doit l’être aussi en france, de la raison pitoyable alléguée par le D—— de M——r à Versailles, pour ne pas finir la paix à Paris. Ils appellent cette raison une impudente fausseté; & l’on va prendre ici des résolutions en conséquence.
          Au cas que vous vous proposassiez, Monsieur, de passer l’hiver ici avec Madame Adams, souhaitez-vous que mon Epouse fasse votre provision de tourbes, pendant que les Canaux seront encore ouverts; car après cela on doit en payer cher de mauvaises. En ce cas faites-nous s. v. p. savoir combien de cent tonneaux vous en voulez.
          Mr. Fagel, que j’ai vu au cercle, m’a chargé de ses complimens pour vous. Mr. De Gyzelaer, avec les siens, m’a prié de vous faite part de son union prochaine, dans 2 ou 3 mois avec une aimable Demoiselle.
          Ma famille vous présente ses respects, & bien leurs complimens à Mr. votre fils ainsi que les miens.
          Je suis avec grand respect, De Votre Exce. / Le très-humble & très obéissant serviteur
          C.w.f. Dumas
         
          Translation
          Sir
            The Hague, 5 December 1783
          I have the pleasure of noting, from your esteemed letter of 28 November, that we thought of and wrote to each other on the same day. We feel and sincerely share the joy that you will experience in embracing Mrs. Adams and your dear children, who we suppose are also coming. My wife and my daughter look forward to paying their respects to her, and the former will hurry to give to her all that you deposited here in her hands.
          As I cannot tell from your letter, sir, if you are planning to reside with madame right here at The Hague, nor consequently if you want the whole house at your disposal and hers this coming May, and as it is important meanwhile that I make the least ruinous arrangements to find another dwelling for us, I ask you please, sir, to let me know clearly all your intentions in this matter as soon as possible, so that I can make my decision in this regard in a way that meets your needs, and without too much loss and inconvenience for us, because it is around New Year’s, as I had the honor of informing you in another letter, that houses are rented here for occupancy in the month of May. Then one can choose something serviceable. Otherwise you have to pay twice the price, only to be very uncomfortable.
          Everyone is indignant here, as they must also be in France, at the pitiful reason put forward by the Duke of Manchester at Versailles for why the peace has not yet been concluded at Paris. They call this reason an impudent falsehood, and they are going to make resolutions here as a consequence.1
          If you intend, sir, to spend the winter here with Mrs. Adams, would you like my wife to acquire the peat for you while the canals are still open, because after that you have to pay a high price for poor quality. In that case please let us know how many hundreds of barrels you want of it.
          Mr. Fagel, whom I saw on my rounds, asked me to send his compliments to you. Mr. de Gyselaar, while sending his own, begged me to inform you of his upcoming union, in two or three months, with a fine young lady.2
          My family sends you their respects as well as their compliments to your esteemed son, and please add my own.
          I am with great respect, your excellency’s very humble and very obedient servant
          C.w.f. Dumas
        